 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ARVIE B. CARROLL,                                No. 1:19-cv-00674-DAD-SAB (PC)
12                      Plaintiff,
13          v.                                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS
14   A. WILLIAMS,
                                                      (Doc. No. 11)
15                      Defendant.
16

17          Plaintiff Arvie B. Carroll is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 4, 2019, the assigned magistrate judge screened plaintiff’s complaint and

21   found that plaintiff had stated cognizable claims against defendant A. Williams for retaliation in

22   violation of the First Amendment but failed to state any other cognizable claims. (Doc. No. 9.)

23   Plaintiff was granted leave to file a second amended complaint or notify the court of his

24   willingness to proceed only on the claims found to be cognizable in the screening order. (Id. at

25   11.) On October 18, 2019, plaintiff notified the court of his willingness to proceed only on the

26   cognizable claims identified by the magistrate judge in the screening order. (Doc. No. 10.)

27          Consequently, on October 23, 2019, the assigned magistrate judge issued findings and

28   recommendations, recommending that this action proceed on plaintiff’s claim against defendant
                                                      1
 1   A. Williams for retaliation in violation of the First Amendment, and that all other claims be

 2   dismissed. (Doc. No. 11.) The findings and recommendations were served on plaintiff and

 3   contained notice that any objections thereto were to be filed within fourteen days after service.

 4   (Id. at 2.) No objections have been filed and the time in which to do so has now passed.

 5          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 6   court has conducted a de novo review of the case. Having carefully reviewed the entire file, the

 7   court concludes that the findings and recommendations are supported by the record and proper

 8   analysis.

 9          Accordingly,

10          1. The findings and recommendations issued on October 23, 2019 (Doc. No. 11) are

11               adopted in full;

12          2. This action shall proceed on plaintiff’s claim against defendant A. Williams for

13               retaliation in violation of the First Amendment;

14          3. All other claims are dismissed with prejudice for failure to state cognizable claims for

15               relief; and

16          4. This action is referred back to the assigned magistrate judge for further proceedings

17               consistent with this order.

18   IT IS SO ORDERED.
19
        Dated:      January 16, 2020
20                                                        UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28
                                                      2
